Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments are to correct minor antecedent basis issues and to correct improper dependencies.  Claims 26 and 27 depend from canceled claims, and the new dependencies are based on the first appearance of “guide element” in claim 19
The application has been amended as follows: 

Amend the third line of claim 17 as follows:
receiving the powdered construction material in a powder room of a powder chamber

Amend claim 26 as follows:
The method of claim 19, further comprising moving the guide element to the closing position configured to prevent the powdered construction material passing into the flow channel.

Amend claim 27 as follows:
The method of claim 19, wherein the closing position is defined by sealing contact of the guide element and the receiving element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the method of claim 17.  The closest prior art is Tochimoto (US 20020090410), Boyd (US 20040084814), Lindemann (US 20050116391), Morikawa (US 20130052291), Korten (US 20130241095), Pialot (US 20150202687), Muller (US 20150258744), and Kawada (US 20160067781).  The prior art teaches the carrying device, gap, and/or flow channel.  However the difference arises with the receiving element and the “moving from a closing position to an opening position by separating a receiving element and a carrying device”.  The closest prior art brings the carrying device towards any structure that could be interpreted as a receiving element, not away from (i.e. separating).  Thus claim 17 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743